DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 04/28/2021. Claims 1-25 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 05/28/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election, without traverse group I and species II (Fig 2A): claims 1-19, in the “Response to Election / Restriction Filed” filed on 04/28/2021 is acknowledged. 
However, the features of claim 2 such as “a first plug of an interconnect line in parallel with the fuse line, wherein the first plug has a first plug width; and a second plug next to the first spacer or the second spacer, wherein at least a part of the second plug is located orthogonal to the necked fuse segment of the fuse line, the second plug has a second plug width, and the second plug width is at least twice the first plug width” does not support species II (Figure 2a). Therefore, claims 2-3 are withdrawn.
However, the features of claim 5 such as “a first interconnect line next to the first spacer in parallel to the fuse line; and a second interconnect line next to the second spacer in parallel to the fuse line” does not support species II (Figure 2a). Therefore, claim 5 is withdrawn.
However, the features of claim 6 such as “wherein the fuse line, the first spacer, and the second spacer together form a rectangle in top-down view” does not support species II (Figure 2a). Therefore, claim 6 is withdrawn.

However, the features of claim 11 such as “wherein the second spacer includes a first part of the second spacer that is next to the nominal fuse segment; a first plug of an interconnect line in parallel with the fuse line, wherein the first plug has a first plug width; and a second plug next to the first spacer or the second spacer, wherein at least Therefore, claims 11-19 are withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SENGOKU et al ( US 2013/0134519 A1; hereafter SENGOKU).

Regarding claim 1, SENGOKU discloses a semiconductor device, comprising:
a fuse line ( Fig 1A, 1B, element [ 104, 105 and 106], Para [ 0074]) disposed over a substrate ( substrate 101), wherein the fuse line includes a nominal fuse segment ( Fig 1B, left and right region 107) abutted to a necked fuse segment ( Fig 1B, region 113), the nominal fuse segment has a nominal lateral width  ( Fig 1B, left and right region107), and the necked fuse segment ( Fig 1B, region 113) has a necked lateral width that is smaller than the nominal lateral width ( Fig 1B, left and right region107);


Regarding claim 4, SENGOKU discloses the device of claim 1, SENGOKU further discloses wherein the first spacer further includes a second part (Fig 1A, insulating layer 13, right central region) of the first spacer that is next to the necked fuse segment (Fig 1B, region 113), and the second spacer further includes a second part (Fig 1A, layer 109, upper surface right region) of the second spacer that is next to the necked fuse segment. (Fig 1A, insulating layer 13, right central region).  

Regarding claim 7, SENGOKU discloses the device of claim 1, SENGOKU further discloses wherein the nominal lateral width is equal to a critical dimension for an interconnect line based on a design rule (Para [0045-0046]).  

Regarding claim 8, SENGOKU discloses the device of claim 1, SENGOKU further discloses wherein the necked lateral width (Fig 1B, region 113) is in a range of 90% to 25% of the nominal lateral width (Fig 1B, left and right region107).  

Regarding claim 10, SENGOKU discloses the device of claim 1, SENGOKU further discloses wherein the fuse line includes one or more of copper (Cu), Tungsten (W), aluminum (Al), titanium (Ti), platinum (Pt), cobalt (Co), tantalum (Ta), or an alloy of Cu, W, Al, Ti, Pt, Co, or Ta ( Para [ 0106]).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SENGOKU et al ( US 2013/0134519 A1; hereafter SENGOKU) in view of Heinrich et al ( US 2011/0101460 A1; hereafter Heinrich).

Regarding claim 9, SENGOKU discloses the device of claim 1, But, SENGOKU does not disclose explicitly wherein the first spacer includes one or more of silicon dioxide (SiO2), silicon nitride (Si3N4), silicon oxynitride (SiON), a low-k material, or an ultra low-k material.  
In a similar field of endeavor, Heinrich discloses wherein the first spacer includes one or more of silicon dioxide (SiO2), silicon nitride (Si3N4), silicon oxynitride (SiON), a low-k material, or an ultra low-k material ( Para [ 0036]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SENGOKU in light of Heinrich teaching “wherein the first spacer includes one or more of silicon dioxide (SiO2), silicon nitride (Si3N4), silicon oxynitride (SiON), a low-k material, or an ultra low-k material (Para [0036]) ” for further advantage such as to provide high resistance and improve device performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898